Citation Nr: 1439644	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  08-29 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hearing loss in the left ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This claim was previously remanded by the Board in November 2011 when the claim of entitlement to service connection for right ear hearing loss was denied and a claim to reopen service connection for left ear hearing loss was granted and remanded on the merits.  The claim of entitlement to service connection for left ear hearing loss was again before the Board in December 2012 when it was remanded for additional development and consideration.  It now returns for appellate review.


FINDING OF FACT

The Veteran's left ear hearing loss is as likely as not related to his active service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In this decision, the Board grants service connection for left ear hearing loss.  This represents a complete grant of the benefit sought on appeal for this issue.  Thus, any deficiency in VA's compliance with its duties to notify and assist is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  Additionally, the Board observes that the grant of the claim renders moot, lack of compliance, if any exists, with the Board's November 2011 and December 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims, consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as sensorineural hearing loss, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The VA recognizes that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet App. 155 (1993).

The Veteran asserts that he has left ear hearing loss as a result of his service during the Vietnam Era.  He stated that the disability is due to service because he was exposed to loud noise in the performance of his duties during combat.  In the September 2008 substantive appeal, Veteran stated that he was exposed to small and large gunfire, including mortars and grenades.  The Veteran described, in a June 2005 statement, and reiterated in subsequent statements, that during Operation Fresno several rounds had been fired, when a round jammed in the breach and "cooked off" and he took cover underneath the 106, but his left ear was close to the barrel and he suffered a loss of hearing which turned out to be permanent.  Thus, the Veteran contends that service connection is warranted for left ear hearing loss.

The Veteran's May 1963 enlistment examination revealed normal hearing via a whisper test and nothing is noted with respect to any hearing disability.  Thus, the presumption of  soundness applies.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012).  Notably the Veteran's October 1966 separation examination shows left ear hearing loss, specifically, 25 decibels measured at the 500 frequency of Hertz when properly converted from ASA (American Standards Associates) standards to ISO (International Standards Organization) standards as examination predated October 31, 1967, and thus, is presumed to have utilized ASA standards.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran's Form DD-214 documents that he served during the Vietnam Era with the military occupational specialty of Assaultman.  Furthermore, additional documentation in the file indicates the Veteran was awarded a Combat Action Ribbon.  Based on this information, the Veteran's contentions of in-service noise exposure are deemed consistent with the circumstances and conditions of his service, and thus, exposure to loud noise is established by the evidence, notwithstanding that there is no official record of such incurrence during service.  38 U.S.C.A. § 1154(b).

The Veteran was afforded VA audiological examinations in June 2005, January 2012 and January 2013.  Audiometric testing from these VA examinations revealed that the Veteran has a hearing loss disability for VA purposes in the left ear.  See 38 C.F.R. § 3.385.  Thus, the current disability element of the claim is established by the evidence.  The question remaining for consideration is whether the Veteran's current disability of left ear hearing loss is related to the in-service noise exposure.
As to the origin of the Veteran's hearing loss, the June 2005 VA examiner incorrectly based the opinion on the fact that the Veteran had normal left ear hearing at separation, which as discussed above, is not accurate.  Thus, the June 2005 VA examination report is of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

A January 2012 examination report was obtained, and the January 2012 VA examiner stated that an opinion could not be provided without resorting to speculation as the claims file was not available.  In February 2012 the VA examiner provided an addendum opinion, after review of the claims file, but such opinion also relied on the premise that the Veteran's left ear hearing was normal at separation, and thus this opinion also cannot be relied upon.  Id.  In April 2012, another medical opinion was obtained, which also erroneously stated that the October 1966 separation examination was within normal limits and further stated that 25 decibels is not hearing loss as hearing loss begins at 26 decibels.  Thus, the April 2012 medical opinion also lacks probative value.  Id.  

Pursuant to the December 2012 Board remand, in January 2013, another VA audiological examination was obtained.  The January 2013 VA examiner opined that the type of hearing loss associated with noise exposure is typically high frequency hearing loss rather than hearing loss in the low frequencies.  The January 2013 VA examiner stated that low frequencies are more likely to be negatively affected by less than optimal testing conditions or temporary conditions, such as an ear infection, rather than exposure to excessive noise.  The January 2013 VA examiner's opinion tends to weigh against the claim; however, the VA examiner did not address the Veteran's recollection that his hearing difficulty first onset during service.  

The Veteran is competent to testify as to observable symptoms such as hearing difficulty, as such is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran has consistently reported that his left ear hearing difficulty first began during service.  As noted above, hearing difficulty is the type of condition that a lay person can identify.  Id.  The Veteran is credible with respect to his assertions of experiencing hearing difficulty in service and continuously since service because his statements regarding the onset are consistent.  In this regard, the Board notes that hearing loss, as described above, is subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d 1338.  The Veteran filed his initial claim for left ear hearing loss in September 1996 and indicated an onset in 1966.  In March 2005, June 2005 and October 2005 statements, the Veteran indicated his left ear hearing difficulty onset during service.  In the September 2008 substantive appeal, the Veteran stated his hearing problems began when he was in Vietnam.  These are consistent statements that show the Veteran maintains his left ear hearing problems began during service.  

The Board finds the Veteran's statements regarding the onset of his symptoms pertaining to his left ear hearing difficulty to be credible and they are accorded significant evidentiary weight.  Moreover, as noted above, the January 2013 examiner did not address the Veteran's statements of hearing difficulty during and since service, and thus such is of lessened probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, the Veteran's credible statements, combined with other evidence regarding his disability, including the October 1966 separation examination report, are sufficient to outweigh the opinion of the January 2013 VA examiner.

At the least, this evidence raises a reasonable doubt as to whether the Veteran's current left ear hearing loss is etiologically related to noise exposure in service.  When resolving doubt in the Veteran's favor, the Board finds that the disability is in fact related to service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Thus, the Board concludes that service connection for left ear hearing loss is warranted.  


ORDER

Entitlement to service connection for left ear hearing loss disability is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


